DETAILED ACTION
Applicant amended claims 5-6, and 20-21 in the preliminary amendment dated 11/20/2020.
Applicants cancelled claims 14-19 and 22-23 in the preliminary amendment dated 11/20/2020.
Applicants added new claims 24-28 in the preliminary amendment dated 11/20/2020.
Claims 1-13, 20-21 and 24-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 and 11/16/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-13, 20-21 and 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alnas (US 2020/0351745 A1).

With regards to Claim 1, Alnas teaches a method for transferring an edge computing application (i.e., Various examples of the invention specifically relate to relocating multi-user edge applications between mobile edge servers, Paragraph 1), comprising: receiving, by a first edge computing application of a first edge computing host, a first message sent by an edge computing platform of the first edge computing host, wherein the first message comprises edge computing application information of a second edge computing host (i.e., At 1005, the control node 210 transmits corresponding relocation control messages 2003 to the EC servers 201, 202, Paragraph 58; Paragraphs 59-62); and sending, by the first edge computing application, a second message to a second edge computing application of the second edge computing host according to the edge computing application information of the second edge computing host, wherein the second message carries user context information (i.e., For example, the control signaling 2004 can include preparation of the target EC server 202 to receive the user context 861 of the user X at 1007. 1007 corresponds to relocating the user context 861 from the source EC server 201 to the target EC server 202, Paragraph 61)

With regards to Claim 2, Alnas teaches sending, by the first edge computing application, a third message to the edge computing platform of the first edge computing host, wherein the third message carries user information (i.e., Next, at 1003, a status control message 2002 is transmitted by the source EC server 201 and received by the EC control node 210. For example, the status control message 2002 may be indicative of mobility measurements associated with the UE 131 and/or associated with the UE 132, Paragraph 56; Execution of the EC application 

With regards to Claim 3, Alnas teaches sending, by the first edge computing host, a fourth message to an edge computing orchestrator wherein the fourth message comprises user information (i.e., Next, at 1003, a status control message 2002 is transmitted by the source EC server 201 and received by the EC control node 210. For example, the status control message 2002 may be indicative of mobility measurements associated with the UE 131 and/or associated with the UE 132, Paragraph 56).

With regards to Claim 4, Alnas teaches receiving, by the first edge computing host, a fifth message sent by an edge computing orchestrator, wherein the fifth message comprises the edge computing application information of the second edge computing host (i.e., (i.e., At 1005, the control node 210 transmits corresponding relocation control messages 2003 to the EC servers 201, 202, Paragraph 58; Paragraphs 59-62; relocation decision 1004 is transmitted from 210 (orchestrator) to 201 (first edge) also includes information regarding 202 (second host)).



With regards to Claim 6, Alnas teaches wherein the user information comprises at least one of: location information of a user, or information for identifying a user application (i.e., Next, at 1003, a status control message 2002 is transmitted by the source EC server 201 and received by the EC control node 210. For example, the status control message 2002 may be indicative of mobility measurements associated with the UE 131 and/or associated with the UE 132, Paragraph 56).

With regards to Claim 7, Alnas teaches receiving, by the first edge computing application, a sixth message of the first edge computing platform (i.e., Figure 4, application located in 201, receives many messages).

With regards to Claim 8, Alnas teaches wherein the edge computing application information of the second edge computing host comprises at least one of: address information of the second edge computing host, port information used by an edge computing application, or identification of an edge computing application of the second edge computing host (i.e., At 

With regards to Claim 9, Alnas teaches a method for transferring an edge application, comprising: receiving, by the edge computing platform manager, a first message, wherein the first message carries application instance information (i.e., Paragraphs 56-59; status message sent to 210; Paragraph 49) ; and performing, by the edge computing platform manager, an application instantiation operation on an edge computing host according to the application information (i.e., . Hence, the particular scenario illustrated in FIG. 4 is an example only. For example, in further scenarios, there may not be required an involvement of a central control node 210. The relocation decision may be taken, e.g., at the source EC server 201…As a further example, while in the illustrated the EC server 201 provides the control message 2002 to the control node 210, in other scenarios such a control message may be alternatively or additionally provided by other nodes of the EC system 200, e.g., a host node, a platform node, a platform manager node, Paragraph 59).

With regards to Claim 10, Alnas teaches sending, by the edge computing platform, a second message, wherein the second message comprises at least one of: minimum delay information for initiating a user context information synchronization operation, or validity 

With regards to Claim 11, Alnas teaches wherein the application instance information comprises at least one of: an application identification, a package identification, or a package description identification (i.e., status message, Paragraph 56; includes information user/application and is used in relocation decision).

The limitations of Claim 12 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

The limitations of Claim 13 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

The limitations of Claim 21 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

The limitations of Claim 24 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.

The limitations of Claim 25 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 26 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 27 are rejected in the analysis of Claim 12 above, and the claim is rejected on that basis.
The limitations of Claim 28 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 3, 2021